The Court:
The objection to the introduction of the bill of sale in evidence, on the ground that there had been no proof of its delivery, was properly overruled. (C. C., § 1,055).
For the purpose of proving the due execution of the bill of sale the witness Allen was asked: “ Whose signature is that at the bottom of the instrument?” and he answered: “That is *149mine. I wrote it. I was then in Sonora, Mexico.” The rule is well settled that on cross-examination the witness could only be examined as to matters to which he had been examined on his examination in chief; and the questions which appellant’s counsel on cross-examination put to the witness, and to which objections were sustained by the Court, did not relate to matters concerning which the witness had been examined at that time by the party calling him. We therefore think that the objections were properly sustained.
We think that the witness Howard was shown to be sufficiently skilled in the unwritten law of Mexico to render him competent to testify to what it was.
It does not appear to us that there is any error in the rulings of the Court upon the motions to strike out testimony, and we can not reverse the judgment on the ground of insufficiency of the evidence to justify the decision, because, in our opinion, it is clearly conflicting upon all the material issues in the case.
Judgment and order affirmed.